 40DECISIONSOF NATIONALLABOR RELATIONS BOARD2. International Union of Operating Engineers,Local 12,has engaged in unfairlabor practices within the meaning of Section8 (b) (4) (A)and (B)of the Actby inducing and encouraging employeesof Crowell & Larsonand Paving MaterialsCompany to engage in a strike or concerted refusal in the course of their employmentto perform servicesfor theirrespective employers;objectivesthereofbeing to forceand require such employers to cease doing businesswith CrookCompany and toforce the saidCrook Company torecognize or bargain with International Union ofOperating Engineers,Local 12,althoughthatorganization has not been certifiedas the bargaining representative of Crook employees in accordancewiththe provisionsof Section9 of the Act.3. International Union of Operating Engineers,Local 12,has engaged in unfairlabor practices within the meaning of Section8 (b) (4) (A)and (B)of the Actby inducing and encouraging employeesof Ralph Welkerand McCammon-Wunder-lich Companyto engage in a strike or concerted refusal in the course of their employ-ment to perform services for their respective employers,objectivesthereof being:(a)To forceand requireWelkerand McCammon to cease doing business withShepherd Machinery Company; and(b)To forceand require Shepherd MachineryCompany torecognize and bargainwith International Union of Operating Engineers,Local 12, as the collective-bargain-ing representative of Shepherd employees,although that organization has not beencertifiedas such bargaining representative in accordancewiththe provisions of Sec-tion 9 of the Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Hazel-Atlas Glass Co. and Clarksburg Paper CompanyandTheGlass Bottle Blowers Association of United States and Canada,AFL-CIO,'Petitioner.Case No. 3-RC-1609. January 9,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Cavers, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of office clerical employees ofHazel-Atlas Glass Co., herein called Hazel-Atlas, and ClarksburgPaper Company, herein called Clarksburg.The Employers contendiThe AFL and CIO having merged subsequent to the hearing in this proceeding, we areamending the identification of the affiliation of the Union for purposes of this Direction ofElection.115 NLRB No. 8. HAZEL-ATLAS GLASS CO.41that two separate single-company units of the office clerical employeesalone are appropriate.'Hazel-Atlas and Clarksburg are separate corporate entities, with-out overlapping ownership, management, or control. Stock ofHazel-Atlas, is offered for sale on the New York Stock Exchange;there is no public offering of Clarksburg stock.Hazel-Atlas owns theland and buildings used by Clarksburg, which installs and operates itsown equipment.Hazel-Atlas supplies janitorial, watchman, andplant protection facilities for Clarksburg and itself.It maintains astoreroom from which Clarksburg may requisition items for which itis billed by Hazel-Atlas.Hazel-Atlas sells gasoline and similar sup-plies to Clarksburg.It maintains a first-aid room which Clarksburgemployees also use.There is one group insurance policy for all em-ployees.Hazel-Atlas maintains a repair shop for use by itself andClarksburg and supplies the latter with electricity.Hazel-Atlas has two buildings.The single Clarksburg building isseparated from one of these buildings by an alleyway.All threebuildings are surrounded by a wire fence.All employees for Hazel-Atlas and Clarksburg use a common entranceway and parking facili-ties.Hazel-Atlas manufactures glass containers.Clarksburg furnishesitwith corrugated paper containers to package them.Hazel-Atlasuses substantially all of the output of Clarksburg.Clarksburg's pri-mary function is to supply Hazel-Atlas with these shipping con-tainers.The production of each plant is.geared to that of the other.Each has a separate telephone listing.Hazel-Atlas employs eight office clerical employees.Clarksburgemploys two office clerical employees.While both groups are under,separate supervision, are separately hired, do not interchange, are onseparate payrolls, and are paid at different time intervals, they havethe same working hours and rates of pay, and have recently receivedidentical wage increases.There is no bargaining history for office clerical employees atthese or any of the several similarly situated plants of Hazel-Atlasand Clarksburg throughout the United States.However, there hasbeen, since 1948, a uniform Board-approved history of bargaining insingle 2-company units covering the production and maintenance em-ployees at each of these 2-plant sites throughout the United States,including the employees at the Lancaster plants.Bargaining for theproduction and maintenance employees has been conducted on thebasis of jointly negotiated master contracts covering several plantsites; at other sites not specifically covered by the master contracts,3The Petitioner indicated, in response to a question by the hearing officer. that at woulddesire to be on the ballot if the Iioaid found separate units as contended for bythe Employer 42DECISIONSOF NATIONAL LABORRELATIONS BOARDother contracts have been executed containing substantially the sameterms.'In support of its 2-company unit position, the Petitioner assertsthat the operations of Hazel-Atlas and Clarksburg are so highlyintegrated as to make,1 company in effect a mere department of theother.The Petitioner contends that -the facts adduced in the pres-ent record are substantially like those inClarksburg Paper Company,80 NLRB 1305, involving similar plants of the Employers at Pomona,California, where the Board found that the two companies togetherconstituted a single employer, within the meaning of Section 2 (2)of the Act, and that a similar finding is warranted here.The Peti-tioner alb relies on the history of bargaining on a two-companybasis for the production and maintenance employees.The Employers contend that the Board cannot require them tobargain on any multiemployer basis without their consent and thatthe bargaining history for the production and maintenance employeesisnot controlling with respect to the Employers' office clericalemployees.As we view the facts of this case, the question whether the collec-tive-bargaining history of the production and maintenance employeeson a two-company basis has any impact on the question of the appro-priate unit for the employees sought in this petition is not relevantto the present determination.We do not disagree with the Employer'sstatement of the rule of theSeagram,4 Lownsbury Chevrolet,'andother similar cases relied on in its brief.However, under the cir-cumstances present here we are not required to pass upon the applica-tion of that rule. In theClarksburgcase,6 the Board found thatbecause of the highly integrated operations of the two companies andthe unified control of labor policies, both companies constituted asingle employer within the meaning of Section 2 (2) of the Act, andthat a unit confined to the employees of Clarksburg only was inap-propriate.We have carefully compared the circumstances of theinstant case with those inClarksburg,and find their similarity to betoo substantial to warrant a departure from the rationale of thatearlier decision.We note the insistence of Hazel-Atlas in theClarks-burgcase upon a two-company unit on the basis of their closelyintegrated relationship, which the Board found existed, and the Em-ployers' admission in the instant case that themodus operandiof thetwo companies at the site involved here is essentially similar.Nordoes the record in the instant case persuade us that there has been anysubstantial change in the unified control of labor relations found toexist in the earlier case.Under these circumstances we find that Hazel-3 Clarksburg Paper Company,80 NLRB 13054Joseph E Seagram&Sons,Inc,101 NLRB 1016 Lownsbury Chevrolet Company,101 NLRB 1752.6 Clarksburg Paper Company,supra. LOS ANGELES COUNTY DISTRICT COUNCIL OF CARPENTERS43Atlas and Clarksburg together constitute a single employer within themeaningof Section 2 (2), and that a single unit of the office clericalemployees of both companies is alone appropriate.The sole remaining issue concerns the inclusion of the productionscheduler, whom the Employers would exclude as a managerial em-ployee.This individual receives production schedules of Hazel-Atlas from the main office at Wheeling, West Virginia, and fits theminto the operations of its Lancaster plant.He keeps the main officeinformed of the daily progress of production and advises it of antici-pated delivery dates of the finished products.His work requires himto deal directly with the plant superintendent and other supervisorsin the production departments.He issues production instructions toforemen in the plant and is responsible for the scheduling of produc-tion, including determinations as to the machines to be used therefor.He receives $380 a month.His immediate supervisor is the chiefclerk.He works the same hours and in the same room as the officeclerical employees, except when he goes into the plant to check onproduction.The Board does not regard the function of schedulingmaterial through a plant as necessarily supervisoryor as an essentialfunction of management, even though the schedules are mandatory onthe plant foremen.This is particularly true where, as in the instantcase, the scheduling employee appears to have interests in commonwith the office clerical employees?Accordingly, we find that theproduction scheduler is not a managerial employee within the meaningof the Act, and we shall therefore include him in the unit.We find that all office clerical employees of Hazel-Atlas Glass Co.and Clarksburg Paper Company at their Lancaster, New York,plants, including the production scheduler, but excluding productionand maintenance employees, professional employees, guards, allother employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]TheFirestoneTire and Rubber Company,73 NLRB 691Los Angeles County District Council of Carpenters,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO'andCharles H. Crenshaw.Case No. 21-CB-636. January 10,1956DECISION AND ORDEROn July 6, 1955, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, recommending1The AFL and CIO having merged we are amending the identification of the Union'saffiliation115 NLItB No. 10.